Citation Nr: 0408108	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  01-02 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed sleep 
disorder.  

2.  Entitlement to service connection for the symptom of 
fatigue claimed as a manifestation of an undiagnosed illness.  

3.  Entitlement to service connection for the symptom of 
memory loss claimed as a manifestation of an undiagnosed 
illness.  

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disability.  







REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1982 to 
February 1987, from November 1990 to May 1991 and from 
January 1997 to September 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from April 1999 and February 2003 rating decisions of the RO.  

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in September 2001.  A 
transcript of the veteran's hearing has been associated with 
the claims folder.  

The Board remanded the case in November 2001 for additional 
development and adjudication.  

The issues of service connection for fatigue and memory loss 
as manifestations of an undiagnosed illness are addressed 
hereinbelow, while the issues of service connection for a 
sleep disorder and a total compensation rating based on 
individual unemployability are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran and his representative if further 
action is required on his part.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtained.  

2.  The veteran's symptom of fatigue is shown to be 
attributable to the known clinical diagnosis of sleep apnea.  

3.  Objective indications of memory loss as a chronic 
disability are not demonstrated.  



CONCLUSIONS OF LAW

1.  The veteran does not exhibit signs and symptoms of 
fatigue as a manifestation of an undiagnosed illness that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).  

2.  The veteran does not exhibit signs and symptoms of memory 
loss as a manifestation of an undiagnosed illness that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A March 1992 private treatment record shows the veteran's 
complaints regarding lack of energy and concentration.  The 
veteran reported that he felt that he could sleep 10 to 12 
hours daily.  

On VA examination in October 1992, the veteran did not 
complain of fatigue or memory loss.  

A Persian Gulf Registry examination was conducted in April 
1996.  The veteran reported having memory and concentration 
problems.  No diagnosis was made regarding those complaints.  

A June 1996 VA examination report indicates the veteran's 
complaints of migraine headaches, sinus problems and low back 
problems.  Neurological testing was within normal limits.  

A July 1996 report of medical history shows the veteran's 
report of memory loss and frequent trouble sleeping.  The 
examiner noted a history of sleeping disorder and a history 
of migraines with some loss of memory.  

The veteran submitted his claim of service connection for 
fatigue and memory loss in April 1997.  

A November 1997 letter from the veteran's wife indicated that 
the veteran suffered from constant fatigue.  She also noted 
that he had problems with memory loss.  

A VA examination for chronic fatigue syndrome was conducted 
in January 1998.  The veteran reported having had fatigue for 
the past four to five years.  He stated that he felt tired, 
especially upon awaking.  

He indicated feeling that he never got a good night's sleep 
and being tired most of the time.  He noted that his fatigue 
interfered with concentration.  He reported that he snored 
loudly and that his wife had told him that, at times, it 
sounded as if he was not breathing.  He opined that his 
memory and concentration had deteriorated in the past few 
years.  

On mental status examination the veteran was alert, 
cooperative and pleasant.  His mood was pleasant and calm, 
and his affect was appropriate.  He was oriented, and his 
remote and recent memory was intact.  Insight and judgment 
appeared to be good.  The examiner provided a diagnosis of 
possible sleep apnea.  

A May 1998 report from North Carolina Baptist Hospital 
indicates that a sleep study was performed.  The 
interpretation was mild to moderate obstructive sleep apnea.  
The veteran was noted to have a very short sleep latency and 
very high sleep efficiency suggestive of sleep deprivation 
either from untreated obstructive sleep apnea or reduced time 
in bed.  

A hand written note on the January 1998 VA examination 
report, dated in June 1998, indicated that the sleep study 
had been reviewed and that the veteran had obstructive sleep 
apnea.  

A September 1998 clinic note from Duke University Medical 
Center indicates that the veteran had been using a continuous 
positive airway pressure (CPAP) device.  He stated that it 
had been a miserable experience and that he was unable to 
keep on the machine all night.  

He reported having no improvement in his energy level during 
the day and stated that he wished to consider other options.  
Uvulopalatopharyngioplasty, septoplasty, bilateral inferior 
turbinate reduction, tonsillectomy and adenoidectomy were 
performed in December 1998.  

A VA sleep study was conducted in July 1999.  The veteran was 
noted to have chronic fatigue, heavy snoring and excessive 
daytime somnolence.  The interpretation was obstructive sleep 
apnea.  

The examiner indicated that the degree of sleep apnea likely 
explained the veteran's symptoms.  The veteran's use of the 
CPAP device was titrated in attempt to better control his 
symptoms.  He was also placed on medication.  

A March 2001 letter from J. Thaddeus Coin, Ph.D., M.D. 
indicates that the veteran had been treated for two types of 
sleep disorders.  He noted that the veteran had obstructive 
sleep apnea and idiopathic hypersomnolence.  He noted that 
the latter had been treated effectively.  The associated 
treatment records indicate that his primary care physician to 
rule out other causes of chronic fatigue had given the 
veteran.  

The veteran testified in September 2001 that some of his 
physicians had given a diagnosis of sleep apnea and that 
others had noted his symptoms but had not given a diagnosis.  
He stated that, since Desert Storm, he had seen numerous 
physicians for migraines and fatigue.  He denied that he had 
been diagnosed with chronic fatigue syndrome.  The veteran 
related his memory problems to 1991.  

A March 2002 evaluation report from the Headache Wellness 
Center showed that the veteran had been diagnosed with sleep 
apnea.  Also noted was sleep paralysis.  

An April 2002 evaluation by Damanhyru D. Alkaitis, Ph.D., 
M.D., reflects the veteran's complaints of headaches.  He 
endorsed continued sleep difficulty an daily fatigue.  He 
also indicated that his memory difficulty remained about the 
same.  

A sleep study was performed at the Johns Hopkins Sleep 
Disorders Center in September 2002.  The study was consistent 
with mild sleep apnea.  The daytime multiple sleep latency 
test was noted to be out of proportion with the fragmentation 
and hypoxia associated with sleep apnea.  The examiner 
indicated that such was consistent with a hypersomnolent 
state not attributable to sleep apnea.  

An additional VA examination was conducted in October 2002.  
The veteran was noted to be working in a full time job.  The 
examiner noted that the veteran had been diagnosed with 
migraine headaches and also carried a diagnosis of sleep 
apnea.  He also noted that treatment had not been completely 
successful in eliminating restless sleep or fatigue after 
long nights of sleep.  He indicated that, although the 
veteran had been found to be hypersomnolent, he did not have 
sudden narcolepsy or seizures.  

The veteran denied having had debilitating fatigue for six 
months or a year, or fatigue so great that he had to reduce 
all of his activities.  The examiner noted that the veteran 
did have a number of physical conditions which could make one 
tired or feel a lack of energy.  

The examiner concluded that the veteran did not meet the 
criteria for chronic fatigue syndrome, noting that the 
veteran had not had acute onset of fever, pharyngitis, excess 
nodes, muscle aches or excess fatigue after exercise.  He 
pointed out that the veteran's headaches had been diagnosed 
as migraine type and that he had not been known to have 
traumatic or migratory joint pain.  

The VA physician concluded that the diagnosis of chronic 
fatigue syndrome was not found.  He pointed out that the 
veteran's fatigue came from a variety of conditions, to 
include sleep apnea and hypersomnolence.  He also concluded 
that the veteran's symptoms were not due to an undiagnosed 
illness.  

A VA neurological examination was also conducted in October 
2002.  The veteran endorsed an 11 year history with memory 
problems.  He noted that he had begun a Ph.D. program, but 
had stopped due to his fatigue.  The examiner pointed out 
that, since the claimed memory problems had begun in 1991, he 
had earned a Master's Degree and had worked for a year toward 
a Ph.D.  

The examiner opined that there was no discernable impairment 
of memory that had affected the veteran in his educational 
pursuits or his work.  He did note that the veteran's sleep 
disturbance would be indicated as mildly affecting his 
performance.  

An undated letter from the veteran's VA neurologist was 
received by the RO in December 2002.  He noted that the 
veteran was under care for sleep apnea and narcolepsy, which 
made the veteran excessively tired during the day and prone 
to falling asleep unintentionally.  

A February 2003 VA progress note indicates that the veteran 
was unemployed.  He reported that his sleepiness was not as 
bad since he had stopped working.  A March 2003 progress note 
indicates that the veteran was using the CPAP device.  

A March 2003 letter from a VA neurologist indicates that the 
veteran was diagnosed with sleep apnea.  He also noted that 
the veteran had been prescribed stimulants to treat his 
daytime sleepiness.  

An April 2003 letter from Christopher J. Earley, M.D., Ph.D. 
indicates that he had treated the veteran for problems with 
excessive daytime sleepiness.  Dr. Earley related that the 
veteran's diagnosis was narcolepsy and that standard 
treatment included at least one nap per day.  

A May 2003 letter from Sam Fleishman, M.D. to the veteran 
indicates that the veteran's current diagnoses were 
obstructive sleep apnea syndrome and idiopathic hypersomnia 
versus narcolepsy.  


II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the present case, regarding the issue of service 
connection for fatigue and memory loss, a substantially 
complete application was received in April 1997.  Thereafter, 
an April 1999 rating decision denied the claim.  

Only after that rating action was promulgated did the RO, in 
December 2001 and January 2002, did the RO provide notice to 
the claimant regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertained to the claim.  

The Board also observes that the veteran was advised, via a 
January 2001 Statement of the Case, as well as Supplemental 
Statements of the Case dated in December 2002, May 2003 and 
July 2003, of the information and evidence necessary to 
substantiate his claim.  Moreover, the Board's November 2001 
remand also discussed the evidence necessary to substantiate 
the veteran's claim.  

The December 2001 and January 2002 letters advised the 
veteran of VCAA and the evidence necessary to substantiate 
his claim.  The letters informed him of the assistance VA 
would render in obtaining such evidence.  The letters 
additionally informed the veteran of the evidence that was 
currently of record and instructed him to provide information 
or evidence pertaining to current treatment.  

The VCAA requires only that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless.  While 
the notice provided to the veteran in December 2001 and 
January 2002 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

In this regard, the Board notes that the veteran appeared and 
testified at a September 2001 hearing before the undersigned.  
Therefore, to decide the appeal at this time would not be 
prejudicial error to the claimant.  


III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to:  (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2003).  

With respect to the veteran's claim of service connection for 
fatigue as a manifestation of an undiagnosed illness, the 
Board concludes that service connection is not warranted.  

In this regard the Board notes that a July 1999 sleep study 
report indicates that the degree of sleep apnea experienced 
by the veteran likely explained his symptoms.  An October 
2002 VA examiner found that the veteran's fatigue came from a 
variety of sources, to include sleep apnea and 
hypersomnolence.  

Moreover, the veteran's VA neurologist, in a letter received 
in December 2002, indicated that the veteran's sleep 
disorders caused the veteran to be excessively tired during 
the day and prone to falling asleep unintentionally.  

Accordingly, as the veteran's claimed fatigue has been 
attributed to his sleep disorder, service connection under 38 
C.F.R. § 3.317 must be denied.  

With regard to the veteran's claim of service connection for 
memory loss as a manifestation of an undiagnosed illness, the 
Board notes that the record contains no evidence documenting 
objective indications of chronic disability manifested by 
memory loss.  

In fact, although the veteran has described problems with his 
memory, the October 2002 neurological examiner concluded that 
there was no discernable impairment of memory.  He pointed 
out that while the veteran stated that he had been troubled 
with memory loss since 1991, he had earned a Master's Degree 
and had worked toward a Doctorate since that time.  

As the objective indications necessary for service connection 
for disability manifested by memory loss as a manifestation 
of an undiagnosed illness are not shown, service connection 
is not warranted for this claimed disability.  



ORDER

Service connection for the symptom of fatigue as a 
manifestation of an undiagnosed illness is denied.  

Service connection for the symptom of memory loss as a 
manifestation of an undiagnosed illness is denied.  



REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the veteran's claims of service connection for 
sleep disorder and for a total rating.  

The record reflects that the veteran is currently diagnosed 
with obstructive sleep apnea and idiopathic hypersomnia.  The 
Board observes that the veteran reported frequent trouble 
sleeping during a July 1996 service physical examination.  
The examiner noted a history of sleeping disorder.  

However, the veteran has not been afforded an examination by 
VA to address the nature and etiology of his claimed 
pulmonary disability.  The Board finds that an examination is 
warranted prior to further appellate consideration.  

With respect to the veteran's claim for a total rating based 
on individual unemployability due to service connected 
disabilities, the Board notes that the veteran currently does 
not meet the schedular criteria for a total rating based on 
unemployability due to service- connected disabilities.  See 
38 C.F.R. § 4.16 (2003).  

However, the development of evidence concerning the veteran's 
claimed sleep disorder may allow for a grant of service 
connection.  The Board has therefore concluded that it would 
be inappropriate at this juncture to enter a final 
determination on the issue of a total rating based on 
individual unemployability due to the veteran's service- 
connected disabilities.  See Henderson v. West, 12 Vet.App. 
11 (1998), citing Harris v. Derwinski, 1 Vet.App. 180 (1991), 
for the proposition that where a decision on one issue would 
have a "significant impact" upon another, and that impact in 
turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the 
claims are inextricably intertwined.  

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, these matter are remanded for the following 
actions:

1.  The RO should take appropriate steps 
to send the veteran a letter with respect 
to the issues of service connection for a 
sleep disorder and entitlement to a total 
compensation rating based on individual 
unemployability that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received in the 
appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform him and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed sleep disorder.  The veteran 
should be properly notified of the date, 
time and location of the examination.  
The claims folder must be made available 
to and reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a complete medical history 
should be elicited.  Based upon the 
review of the claims folder and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any currently 
present sleep disorder is etiologically 
related to the veteran's active military 
service.  The rationale for all opinions 
expressed must be clearly set forth by 
the examiner in the examination report.  

4.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  Then the RO should adjudicate the 
issue of service connection for a sleep 
disorder.  If a timely Notice of 
Disagreement is received with respect to 
the decision, the RO should issue a 
Statement of the Case and inform the 
veteran of the requirements to perfect an 
appeal with respect to the issue.  

6.  The RO must then readjudicate the 
issue of entitlement to a total rating 
based on individual unemployability due 
to service-connected disability, unless 
it has been rendered moot.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and afforded an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



